Citation Nr: 1721247	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  13-15 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a chronic kidney disorder, claimed as chronic renal failure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rachel E. Jensen, Associate Counsel


INTRODUCTION

The Veteran had active military service in the United States Marine Corps from March 1990 to March 1994 with service in the Southwest Asia Theater of Operations (Saudi Arabia) from January 1991 to April 1991.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, that denied multiple claims including service connection for PTSD (claimed as paranoia, defense mechanisms and sleep disturbances) and chronic renal failure requiring dialysis.   In August 2012, the Veteran submitted a Notice of Disagreement in which he only presented arguments against the denial of the claims for service connection for PTSD and chronic renal failure.   In April 2013, the RO issued a Statement of the Case as to those two issues only.   In May 2013, the Veteran requested a Board video-conference hearing.

A Board video-conference hearing was scheduled for the Veteran in March 2015, which the Veteran failed to attend.   Documents in the record demonstrate that, at the time of the hearing, the Veteran was incarcerated and was not expected to be released until May 2015 at the earliest.   A postponement of his hearing was not requested.   The Board found that VA met its obligation to afford the Veteran an opportunity for a hearing as the Veteran had failed to report for the hearing scheduled and did not request that his hearing be rescheduled.   

These issues were before the Board in May 2015 and November 2016, at which times the Board remanded the Veteran's claims for additional development.   

The Board notes that, in a June 2016 rating decision, the RO denied service connection for bilateral hearing loss and tinnitus.   To date, the Veteran has not submitted a Notice of Disagreement with that decision and, therefore, the Board does not have jurisdiction over those issues.



FINDINGS OF FACT

1.  The Veteran has been diagnosed throughout the appeal period with depression disorder, anxiety disorder, and psychosis secondary to polysubstance dependence.

2.   The preponderance of the evidence is against a finding that the Veteran has a diagnosis of PTSD.

3.  The medical evidence of record does not show that an acquired psychiatric disorder other than PTSD is etiologically related to any disease, injury, or incident in-service.

4.  The Veteran had a kidney injury and a history of hematuria prior to service and it was noted on his entrance examination. 

5.  Kidney disability did not increase in severity during service, and the Veteran's current chronic renal failure has been linked to pre-service injury, familial predisposition, and post service abuse of anabolic steroids and creatine supplements  


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. § 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 3.307, 3.309, 3.310, 4.125 (2016).

2.  The criteria for service connection for a chronic kidney disorder, claimed as chronic renal failure, are not met.  38 U.S.C.A. § 1110, 1111, 1153, 5107; 38 C.F.R. § 3.303, 3.304, 3.306, 3.307, 3.309.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In February 2017, the Veteran submitted a timely 38 U.S.C.  § 5103 Notice Response, stating he would send more information or evidence to VA to support his claim, and instructing VA to wait the full thirty days from the date of the letter sent before deciding his claim.  

On the same day, the Veteran submitted an authorization for the release of private medical records from Davita Dialysis Center from September 2010 to the present, Wesley Medical Center from 1982 to 1983, and from the Kansas City Military Entrance Processing Station (MEPS) from 1990.   The RO submitted the records requests to the appropriate parties.   

Also that same day, the Veteran submitted a statement in which he again suggested that the chronic renal condition from which he suffers had its onset prior to service.   He reported that on or about 1983 he was run over by a motorcycle dirt bike, resulting in a punctured kidney and hospitalization.   He further noted that Kansas City MEPS determined he had a traumatized kidney and was offered a medical waiver.   

The Veteran's representative executed a Due Process Waiver in March 2017, indicating there was no additional evidence regarding the Veteran's appeal to be submitted.   Given that the Veteran himself specified he had more evidence to submit and executed medical authorization releases on the same day, it is apparent he wished the indicated medical records to be associated with the claims file, notwithstanding his representative's later submission.   Giving the Veteran all benefit of the doubt, VA must make reasonable efforts to assist in obtaining the relevant records.   38 C.F.R.  § 3.159(c).

Davita Dialysis Center indicated that fees would be associated with the records retrieval.   In March 2017, the RO requested a fee waiver, in accordance with 38 C.F.R.  § 3.159(c).   The claims file does not reflect any further correspondence or contact with Davita Dialysis Center regarding the request.   

Wesley Medical Center responded to the RO request in March 2017 noting that they were unable to provide the requested records as their records indicated no treatment of the Veteran at their facility in 1983.   The RO contacted the provider which indicated that they will not release records if the authorization form does not specify what records can be released.   No further correspondence or contact with Wesley Medical Center was indicated.

Kansas City MEPS rejected the RO's records request in March 2017 for the reason 'Discovery' VAMC/Military/Federal.   No further attempts to obtain the records were indicated.

Although these records are related to the chronic renal failure service connection issue, they are not pertinent as they could not establish service connection.  As noted in the analysis below, the Veteran's pre-service history is already known to the Board.  At the entrance examination, the examiner noted the pre-service injury and requested medical records to confirm the Veteran's stated history.  These were obtained and are part of the claims file.  The examiner, a medical clinician, reviewed the records and made the appropriate notations.  The records requested from Kansas City MEPS are already part of the claims file.  The pre-service records requested from Wesley Medical Center do not exist for the timeframe indicated.  Thus, any further effort to obtain them would be futile. 38 C.F.R. § 3.159(c)(1).

Further, records from Davita Dialysis Center would not be germane to the issue of service connection.  Evidence of his dialysis treatments may indicate the current severity of the Veteran's condition by providing an indication of how many treatments he undergoes and for how long, but would not be relevant to etiology of the disorder.

Therefore, the Board finds that any error of a lack of follow-up requests for these records is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App.539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error). See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

I. Legal Criteria

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  While "psychoses" are one of the enumerated conditions, for the purposes of 38 C.F.R. § 3.309(a), the term "psychosis" only includes diagnoses of brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified (NOS), schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.  38 C.F.R. § 3.384.  As the Veteran's diagnoses of record reflect psychosis NOS and psychosis secondary to polysubstance abuse, service connection on a presumptive basis as a chronic disease will be considered.

Service connection for a disability may also be established based on aggravation of disease or injury which preexisted service when there is an increase in disability during service unless the increase is due to the natural progress of the disease.  38 U.S.C.A.  § 1153 (West 2014); 38 C.F.R.  § 3.306(a) (2016).  Establishing service connection for a disability based on aggravation requires (1) evidence sufficient to show that a disease or injury preexisted service; (2) evidence showing an increase in disability during service sufficient to raise a presumption of aggravation of the disability; and (3) an absence of clear and unmistakable evidence to rebut the presumption of aggravation which may include evidence showing that the increase in severity was due to the natural progress of the disability.  38 C.F.R.  § 3.306(b) (2016).  Concerning item (1), a disorder may be shown to have preexisted service if it is noted at entrance into service or where clear and unmistakable evidence rebuts a legal presumption of sound condition at entrance for disorders not noted at entrance.  See Cotant v. Principi, 17 Vet.  App.  116, 131 (2003) (stating that the clear and unmistakable evidentiary standard is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable").  History provided by the veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R.  § 3.304(b)(1); Paulson v.  Brown, 7 Vet.  App.  466, 470 (1995); Crowe v.  Brown, 7 Vet.  App.  238, 246 (1995).

Additionally, establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between the current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. §§ 3.304(f), 4.125 (2016); see also Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet.  App.  49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  See Masors v. Derwinski, 2 Vet.  App.  181 (1992).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed.  Cir.  2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet.  App.  122 (2000).

II. Background

A. Psychiatric History 

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, to include PTSD.   He has contended various stressors that are the cause of his psychiatric disorder.  An extensive review of the Veteran's assertions, his military personnel records, and the Command Chronologies of the MWSS-174, to which he was assigned for overseas service, resulted in only one of those claimed stressors being deemed credible in the November 2016 Board remand, given the times, places, and circumstances of his military service.  This credible, though not verified, stressor is that in January and February 1991, while serving in Al Jubail, Saudi Arabia, the Veteran was exposed to two scud missile attacks and possibly false alarms of scud missile attacks.

During the June 2013 VA examination, the Veteran related his pre-service history, noting several family incidents of abuse and neglect.  However, there is no indication the Veteran was treated for any mental health condition prior to service.  His December 1989 entrance examination report was silent as to any psychiatric disorder or treatment.  There are no medical records during service noting relevant symptoms or treatment, as well.  The Veteran reported that he did well socially in the Marines, but had trouble adapting to authority and "started bucking them a little bit;" he, however, did not have any significant behavioral problems.

A November 2006 mental health follow up note in treatment records from the Kansas Department of Corrections shows the Veteran's report of him struggling with his being a "Gulf War Vet" and being afraid of snapping at young loud guys due to the "brainwashing" he underwent in the military.  In a May 2010 VA treatment record, the Veteran reported depression but related it to his difficulty finding work and financial stresses. VA and private treatment records do not show a diagnosis of any mental health disorder, except for substance abuse issues, until January 2011.   

In January 2011, the Veteran underwent a mental health examination at VA due to a positive depression screen and concern by his primary care physician that he was possibly suicidal because he had not gone to dialysis for over a week.   He reported having severe depression related to his medical problems and financial conditions revolving around his chronic renal disease.   He had a positive PTSD screen and a PCL score of 62.  He described that he thinks about Iraq every day and has distressing images in his head.   He reported having ongoing insomnia, low energy, hypervigilance, some nightmares, intrusive memories, sadness/hopelessness and weight loss of over 25 pounds in the last few months.   He reported going to Iraq in 1990 to 1991 for combat.  The diagnoses were depressive disorder NOS; PTSD; and history of polysubstance abuse.   The examiner placed a consult to the PTSD providers stating that he would like to clarify the Veteran's PTSD symptoms and have treatment recommendations made but that he has no doubt the Veteran has PTSD.   The Veteran was scheduled for a PTSD evaluation in February 2011, but he failed to report for it.   

The Veteran again underwent a mental health examination in April 2013 and was diagnosed with schizoaffective disorder and rule out PTSD.   See June 2013 VA examination report.   Although he was scheduled for PTSD evaluation, he again failed to follow through with that appointment.   In fact, the record shows that, except for receiving anti-depressant medication from his primary care physician, the Veteran had not undergone a full evaluation for PTSD or received any actual treatment for PTSD.

In addition, Social Security Administration records obtained show the Veteran applied for disability compensation in 2010 on the basis of his chronic renal disease, but also claimed a psychiatric aspect.   However, according to the notes within those records, there was insufficient evidence to establish any type of mental health problem except for a substance abuse addiction disorder.   

The Veteran underwent a VA examination for PTSD in June 2013.   The examiner found that the Veteran did not report sufficient avoidance or numbing symptoms to meet the full criteria under the DSM-IV for a diagnosis of PTSD.   Rather she diagnosed him to have an anxiety disorder NOS, based on his report of having traumatic re-experiencing, concern about being in danger due to hearing voices, and chronic sleep impairment.   She also diagnosed him to have a depressive disorder NOS, based on symptoms of depressed mood, fatigue and passive suicidal ideation which were related to his poor health and financial problems; psychosis NOS, due to his report of hallucinations/delusions; and polysubstance dependence based on his history of anabolic steroid abuse, alcohol abuse, and marijuana and cocaine dependence.   

An addendum VA medical opinion was obtained in February 2017.  The examiner confirmed the diagnoses she reported in the June 2013 report and discussed the etiology of each disorder.  She stated that she diagnosed the Veteran with depressive disorder NOS, due to his report of depressed mood, fatigue, and passive suicidal ideation, related to his poor health and financial problems and not related to the claimed scud missile attack stressor.  She confirmed that the Veteran's psychosis NOS diagnosis was considered secondary to his polysubstance dependence.  She noted that records show that his psychotic symptoms were related to his substance abuse, and that since the June 2013 examination, the Veteran has tested positive for methamphetamine and family members have expressed concern about his drug use.  See September 2016 VA Treatment Records.  The Veteran also was incarcerated for drug-related charges.  She opined that this newer information supported the June 2013 opinion that his psychotic disorder NOS was related to his polysubstance dependence and not related to the claimed military stressor.

The VA examiner noted that the June 2013 diagnosis of anxiety disorder was based, in part, on traumatic re-experiencing symptoms of three claimed stressors.  Two of those stressors have been deemed not credible, given the times, places, and circumstances of the Veteran's service.  The third was the scud missile attack stressor deemed credible by the Board in November 2016.  The examiner stated that although the Veteran may have some anxiety symptoms based on his reported exposure to scud attacks, considering his limited credibility, the likelihood that his symptoms are related to that one trauma exposure is considered less than 50 percent to be related to an in-service event.  She instead opined that the majority of the Veteran's psychiatric symptoms were related to his childhood trauma, years of polysubstance dependence, poor physical health and related stressors, and not exposure to combat-related trauma.

B.  Renal History

Prior to service, the Veteran had a motorcycle accident in January 1980 where he suffered a contusion to his left kidney and traumatic hematuria.  A private treatment record from September 1985 noted that he suffered from intermittent hematuria.  It was reported that his mother, several uncles, and his grandparents all suffered from the same condition.  The clinician stated that there was probable familial hematuria.  The Veteran also reported that he failed a football physical examination in 1984.

The Veteran's entrance examination report contains a notation regarding the motorcycle accident and the history of hematuria.  The examiner requested the medical records regarding the incident from the Kansas City MEPS and reviewed them.  A waiver was granted as no blood was seen in his urine.  The Veteran's STRs are silent for any complaint or treatment of his kidneys.  On his February 1994 exit examination, the Veteran reported that he occasionally has blood in his urine and has lower back pains from his kidneys, but had no pain at the time of examination.  A urinalysis report noted the presence of red blood cells in his urine.

Medical treatment records indicated normal renal function in February and April 2003.  While incarcerated, the Veteran was diagnosed in approximately November or December 2009 with renal insufficiency.  By June 2010, testing indicated he was in chronic renal failure.

A November 2010 treatment record stated that the suspected etiology of the Veteran's advanced renal failure was hereditary or acquired glomerulonephritis, which would produce a recurrent hematuria and hypertension, though a definitive biopsy was not done to confirm this diagnosis.

In March 2011, the Veteran underwent a VA general medical examination. When discussing his history, the examiner noted that the Veteran had a post-military history of abuse of anabolic steroids for competitive bodybuilding.  He admitted to post-military ingestion of high protein and creatine supplements - "all disastrous for renal function and other health risks."  The examiner concluded that it was apparent that the cause of the Veteran's renal failure did not occur in service, nor within one year of service, and was not aggravated by service.  The Veteran was scheduled for another VA examination in June 2013 but did not report for the examination and did not request to reschedule.  The examiner stated she was unable to provide the requested medical opinion, but referred to the March 2011 examination results.

The Veteran has since been undergoing dialysis treatments and receives regular medical care for his chronic renal failure.


III.  Analysis

A.  PTSD

The Board finds that the June 2013 VA examination report and February 2017 addendum opinion are competent, credible, and probative.  The reports contain a review of the full medical record and are supported by the evidence.  Although the Veteran may disagree with the diagnoses, the VA examiner and treating medical professionals have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  Clear rationales are provided for the opinions given.  Evidence in the record supports the diagnoses and the conclusions reached. 

The Board finds that the Veteran has not had a diagnosis of PTSD which may form a basis for service connection throughout the claims period.  Although the VA treatment records show a diagnosis in January 2011, this evaluation was merely a screening.  The June 2013 VA examiner specifically noted that the January 2011 diagnosis was not valid because "not enough symptoms are listed in the intake to support a full PTSD diagnosis."  The June 2013 VA examiner, after a full psychiatric evaluation of the Veteran, found that he does not report sufficient symptoms to meet the full criteria for a diagnosis of PTSD under the DSM-IV, and confirmed that finding in the February 2017 addendum opinion.  No subsequent treatment records contain a diagnosis for PTSD.

In the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  A symptom or a finding, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Therefore, the Board concludes that service connection for PTSD is not warranted.


B.  Acquired Psychiatric Disorder other than PTSD

As noted above, the Veteran has been diagnosed with depressive disorder NOS, anxiety disorder NOS, and psychosis secondary to polysubstance dependence.  Whether any of these diagnoses are linked to his military service must be considered.  

There is no indication of complaint, symptoms, or treatment for any psychiatric condition in service or within one year after discharge.  Thus, none of the diagnosed disorders may be service connected on a direct basis.  Psychosis NOS may be connected as a chronic disease on a presumptive basis if a continuity of symptomatology is established.  Here, however, the Veteran first reported the symptoms on which the diagnosis was based in 2013.  Further, the psychotic symptoms correlate to reported drug use, verified by statements from the Veteran's family.  As determined by the VA examiner, the psychosis disorder is secondary to polysubstance dependence.  Therefore, the Board finds that there is no evidence of continuity of symptomatology such that a presumptive service connection is warranted.

The VA examiner stated that the Veteran may have some anxiety symptoms based on his reported exposure to scud attacks.  The Board notes that, unless the Veteran is diagnosed to have PTSD, there is no need to have a verified stressor.  However, it is necessary that the current disability result from an in-service disease or injury.  A scud missile attack is neither a disease or injury.  

Again, there is no evidence in service of any psychiatric complaint or treatment and no mental health treatment of any kind until May 2010, at which time the Veteran denied problems with mental health prior to onset of his renal disease.  Medical records throughout January 2011 continued to link his depression symptoms to his financial troubles.  Although the Veteran's statements that his current psychological condition is related to his military service must be considered, his history of providing non-credible accounts of service renders his statements less probative.  The VA examiner provided a medically plausible opinion regarding the etiology of his condition, opining that the majority of his psychiatric symptoms were related to his childhood trauma, years of polysubstance dependence, poor physical health and related stressors, and not exposure to combat-related trauma.

The Board recognizes that the Veteran may believe his symptoms are related to service.  However, he is not shown to have any medical expertise, whereas the VA examiners and treating medical professionals have the training and expertise necessary to determine the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the clinical findings.   

The preponderance of the evidence is thus against a finding that an acquired psychiatric disorder was incurred in active service and the Veteran's claim must be denied.  The benefit-of-doubt rule does not apply when the Board finds that a preponderance of the evidence is against the claim.  Ortiz v.  Principi, 274 F.  3d 1361, 1365 (Fed.  Cir.  2001).

C.  Chronic renal failure

The Veteran's representative has contended that the Veteran was not competent to attest to having incurred kidney damage prior to service when he related his medical history during his entrance examination.  However, it is apparent that the examiner did not just take the Veteran at his word; the pre-service medical records from the motorcycle accident were obtained and reviewed, resulting in the comments recorded on the examination report, which included correction of some of the Veteran's statements.  Thus, the statements on the examination report are notations, and there is no presumption of soundness.  To establish service connection, the evidence must prove aggravation beyond natural progression.  

The STRs show no complaints or treatment of kidney injury or disease.  The Veteran presented to military service with a history of blood in his urine; he noted at his separation examination that he occasionally has blood in his urine.  The Veteran's post-service medical records are also silent until his diagnosis of renal insufficiency in 2009.  Indeed, testing indicated that the Veteran had normal kidney function in 2003, many years after service.  Several non-service-related medically plausible causes of his disorder have been suggested in his medical records, including the injury suffered in the motorcycle accident, a familial predisposition, glomerulonephritis, and abuse of anabolic steroids and creatine supplements.  Therefore, the Board finds that his kidney disorder was not aggravated beyond natural progression by his military service.

Further, service connection is not available on a presumptive basis, as chronic renal failure is not one of the eligible chronic conditions.  38 C.F.R. §§ 3.307, 3.309.  Nor is service connection on a secondary basis warranted, as the Veteran is not service connected for any disability.  Therefore, service connection for chronic renal failure is not warranted.

The preponderance of the evidence is thus against a finding that chronic renal failure was incurred in active service and the Veteran's claim must be denied.  The benefit-of-doubt rule does not apply when the Board finds that a preponderance of the evidence is against the claim.  Ortiz, 274 F.3d at 1365.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.  

Service connection for a chronic kidney disorder, claimed as chronic renal failure, is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


